 

Exhibit 10.1

 

Social Media Agreement

 

This Social Media Agreement “Agreement” is made effective May 16, 2017 by and
between BHANG Corporation (“BC”) and Bang Digital Media (“BDM”), (collectively,
the “Parties”).

 

Therefore, the Parties agree as follows:

 

1.DESCRIPTION OF SERVICES.



BDM will provide the following services for BC: social media posts - planning &
posting, social media post content production and social media account
monitoring/management (collectively, the “Services”).

 

2.PERFORMANCE OF SERVICES.

 

A.BDM shall implement plans and strategies that help BC market its brand, its IP
and its merchandise using primarily INSTAGRAM & FACEBOOK.

 

B.BDM shall design approaches specific to the BC’s needs (hashtag research and
implementation, strategic liking, posting and reposting).

 

C.BDM shall interact with customers that approach the social media platform with
comments/messages, and where necessary, will coordinate with the COO or Director
of Operations and work with BC’s swag fulfillment center, Onyx, to have
customers sent swag.

 

D.BDM shall take steps to organize production of original content. All rights of
images belong to BC.

 

E.BDM shall keep content positive and shall work to maintain the positive
public’s perception of BC.

 

F.The manner in which the Services are to be performed and the specific hours to
be worked by BDM shall be determined by BDM. BC will rely on BDM to work as many
hours as may be reasonably necessary to fulfill BDM’s obligations under this
Agreement. BDM commits to a minimum of 60 hours monthly from its team (Award
winning Journalists, Filmmakers, Project Managers, Full Stack Developers, and PR
Strategists).

 

G.Twice-a-Month Conference calls for updates, check-in and strategy re-alignment

 

H.Monthly Data analysis and reports

 

I.Creative graphic design, video & copy for growth and alternative strategies,
constant iteration, audience tweaks and optimization of ads for growth and
better ROI.

 

J.20-40 social postings/month across social platforms

 

K.Ongoing proposals for growth, engagement, PR and sales strategies

 

 

 

 

L.Four sponsored memes on “4TwentyToday” & “4TT Network/ month”

 

M.One monthly 2-4 hour visit to Denver-based-facility for capture of future
video & still content

 

N.50% discounted event space rental at the International Church of Cannabis in
Denver.

 

3.PAYMENT. BC will pay a fee to BDM for the Services based on $5,000 per month
for the months BDM is engaged to perform Social Media Services for BC plus
$1,000 in discretionary ad spending. The $5,000 fee shall be payable monthly, no
later than the twenty-fifth day of the month following the period during which
the Services were performed. The ad-spend dollars will be reimbursed within 10
business days of receiving periodic invoices. Ad-spend invoices must be billed
at least every 60 days.

 

4.TERM/TERMINATION. The term of this Agreement is month-to-month. The Agreement
may be terminated without cause by either party upon a 30-day written notice. If
this Agreement is terminated prior to the end of any 30-day period, BC agrees to
pay all obligations then due and payable, including the monthly fee in full for
any partial monthly serviced, made by BDM on BC’s behalf within 10 business days
of receiving BDM’s final invoice. No rights or liabilities shall arise with
relationship to unfinished work, regardless of any plans that may have been made
for future services.

 

5.RELATIONSHIP OF PARTIES. It is understood by the Parties that BDM is an
independent contractor with respect to BC, and not an employee of BC. BC will
not provide fringe benefits, including health insurance benefits, paid vacation,
or any other employee benefit, for the benefit of BDM.

 

6.EMPLOYEES. BDM’s employees, if any, who perform services for BC under this
Agreement shall also be bound by the provisions of this Agreement.

 

7.CONFIDENTIALITY. BDM agrees not to disseminate or use for its own purpose or
for any other BDM clients, either during or after the termination of the
contract, any BC content or confidential information imparted by BC. BDM agrees
to use reasonable controls to restrict dissemination of such information. BDM
understands that all information BC provides shall be considered sensitive and
confidential unless expressly declared otherwise. BC will protect the
Information and treat it as strictly confidential; other proprietary information
which are valuable, special, and unique assets of BC and need to be protected
from improper disclosure.

 

8.CONFIDENTIALITY AFTER TERMINATION. The confidentiality provisions of this
Agreement shall remain in full force and effect after the termination of this
Agreement. Passwords and any such information shall be passed over immediately
to BC if they change or if this agreement is cancelled. All social media
accounts including log-ins and passwords will be the sole property of BC.

 

9.NOTICES. All notices required under this Agreement shall be in writing and
shall be deemed delivered when delivered in person or deposited in the United
States mail postage prepaid.

 

 

 

 

10.ENTIRE AGREEMENT. This Agreement contains the entire agreement of the Parties
and there are no other promises or conditions in any other agreement whether
oral or written. This agreement supersedes any prior written or oral agreements
between the Parties.

 

11.AMENDMENT. This Agreement may be modified or amended if the amendment is made
in writing and is signed by both Parties.

 

12.SEVERABILITY. If any provisions of this Agreement shall be held to be invalid
or unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provisions of this Agreement is
invalid or unenforceable, but that by limiting such provisions it would become
valid and enforceable. then such provisions shall be deemed to be written,
construed, and enforced as so limited.

 

13.WAIVER OF CONTRACTUAL RIGHT. The failure of either party to enforce any
provisions of this Agreement shall not be con trued as a waiver or limitation of
that party’s right to subsequently enforce and compel strict compliance with
every provision of this Agreement.

 

14. GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE
INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE CONTROLLED BY AND
CONSTRUED UNDER THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES. ANY JUDICIAL PROCEEDING BROUGHT WITH RESPECT TO THIS AGREEMENT
MUST BE BROUGHT IN THE MIAMI-DADE COUNTY DISTRICT OF FLORIDA OR ANY COURT OF
COMPETENT JURISDICTION IN THE STATE OF FLORIDA LOCATED IN THE CITY OF MIAMI,
AND, EACH PARTY: (I) ACCEPTS UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF SUCH
COURTS AND ANY RELATED APPELLATE COURT, AND AGREES TO BE BOUND BY ANY FINAL,
NON-APPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT; (II)
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM PROVIDED, HOWEVER, THAT SUCH CONSENT TO JURISDICTION IS
SOLELY FOR THE PURPOSE REFERRED TO IN THIS SECTION AND SHALL NOT BE DEEMED TO BE
A GENERAL SUBMISSION TO THE JURISDICTION OF SAID COURTS OR THE STATE OF FLORIDA
OTHER THAN FOR SUCH PURPOSE; AND (III) AGREES THAT PROCESS IN ANY SUCH ACTION,
IN ADDITION TO ANY OTHER METHOD PERMITTED BY LAW, MAY BE SERVED UPON IT BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY
AT THE ADDRESS DESIGNATED BY SUCH PARTY HEREIN, AND SUCH SERVICE SHALL BE DEEMED
EFFECTIVE AS IF PERSONAL SERVICE HAD BEEN MADE UPON IT WITHIN MIAMI_DADE COUNTY.
THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING TO WHICH THEY
ARE PARTIES INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER ARISING OUT OF,
RELATED TO OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HEREBY WAIVES TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTER CLAIM BROUGHT BY ANY OF THEM
AGAINST THE OTHER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT, OR
ANY OTHER AGREEMENTS EXECUTED IN CONNECTION HEREWITH OR THE ADMINISTRATION
THEREOF OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN.

 

 

  

BHANG CORPORATION:   BANG DIGITAL MEDIA a Nevada Corporation           By:  /s/
Scott Van Rixel   By: /s/ Steve Berke   Scott Van Rixel     Steve Berke      
Title: Chief Executive Officer   Title: Chief Executive Officer     Address:
Address:   1400 NE Miami Gardens Drive #202 6815 Biscayne Blvd Suite#103   North
Miami Beach, FL 33179 Miami FL 33138    

 

 

